DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15th, 2022 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 14/192,079 last filed on July 15th, 2022.
Claims 1, 9 and 15 were amended.
Claims 1-20 remain pending and have been examined, directed to Extensible Self-Service Terminal (SST) Server.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
With respect to amended independent claims 1, 12, and 19, it would appear that the representative amended to clarify certain features regarding prior 112 issues and unfortunately the examiner remains unpersuaded at this time, when the core concepts still appear to be taught and/or suggested from the applied references.  
The biggest amendment is surrounding the re-routing concept based upon the IP address, but upon further review, this concept appears to be more expressly taught and/or suggested from supplementary references like Bachrany and Graham.  Graham specifically covers scenarios of fault tolerance with a hypervisor or manager that can redirect traffic when a VM server is detected to be down.  The examiner has gone through the various amended language and addressed some new pending 112 issues.  
In general, while the overall claim language is slightly more reflective and aligned with the filed Fig. 1, it remains unclear if an existing local server (e.g., 1251) is actually distinct entity, that is separate from VM (1210 or 121N-1) and the network traffic is routed to a distinct separate logical local server (1252) or whether traffic is simply routed to VM2 (or VM 121N-1) that is somehow acting as a local server.  If that is the case, then hypothetically, in an establishment with just two self-servicing terminals and both terminals are accessed by separate users with banking/financial transactions, how can VM2/VM 121N-1 act as a local server for VM1/VM 1210 when it has it’s own client user accessing it as a customer/consumer? 
Lastly, please review and consider the additionally cited reference that are not currently applied.  
The other independent claims 12 and 19 were similarly amended and argued following claim 1 and thus were similarly rejected, under the same rationale, despite some variations.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Objections
Claims 1, 12, and 19 are objected to because of the following informalities:  
In claim 1, for the amended limitation phrase: “…wherein the single local server is accessed over the network within the enterprise based on an Internet Protocol (IP) address on the local network associated with the existing local server…” because a prior instance of “an existing local server” was removed, the underlined portion of “the existing local server” is now the first instance of this new label.  The word “the” should be changed to “an” to resolve antecedent basis issues.
In claim 1 for the amended limitation phrase: “…ensuring network access to the existing local service is unavailable over the local network by the routing of the local network traffic…” please review and address whether “existing local service” (and not “existing local server”) was intentional or not.  In either case, it would have been an obvious fact, that access to the existing local server is unavailable since the prior steps established that the routing step is re-routing all traffic to a new local server.  However, it would be a problem that all “existing local service” is unavailable, because that is simply not true, when existing local service would be interpreted to encompass service directed to the new server (e.g., the new local server).  
Claims 12 and 19 both have similar language of the same issue that needs review.  While claim 12 uses the phrase “existing local service” in a prior instance to that limitation phrase in question, it still raises an issue with interpretations regarding all existing local service.  Claim 19 does not have a prior instance of the phrase and thus has the same issues as claim 1.
In claim 19, within the first (i) block, there are at least two instances of typographical errors, which the examiner highlighted, that needs addressing. 
Please review and amend or address accordingly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, in claim 1, in the “configuring” limitation step, there is amended claim language directed to “further routing select local network traffic from the first VM to the second VM…” and the claim does not further define how “select” network traffic is determined out of all possible network traffic.  
Under broadest reasonable interpretations, the examiner is taking the position/interpretation that “select” local network traffic is referring to all traffic directed to the particular VM/local server destination, as there could be multiple VMs set up across multiple terminals and “select local network traffic” is only referring to the subset of traffic directed to just the “second VM” or VM2 in our interpreted example as VM2 is acting as the new local server.
Additionally, claim 1 also has the amended “…ensuring network access to the existing local service is unavailable over the local network by the routing of the local network traffic…” which given the term “service,” it is not clear whether this was intentional or not.  The examiner has provided interpretations for both possibilities and there are differences with claim 12 since claim 12 uses this phrase in a prior instance to the limitation step/phrase in question.  
Please review, amend, and/or address accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0074536 A1 to Varadharajan et al. (Varadharajan) in view of U.S. Patent Publication No. 2013/0097077 A1 to Bachrany et al. (Bachrany) and further in view of U.S. Patent Publication No. 2009/0138752 A1 to Graham et al. (Graham) and further in view of U.S. Patent Publication No. 2002/0123966 A1 to Chu et al. (Chu).

As to claim 1, Varadharajan discloses a method, comprising: 
identifying, by a processor of a first Self-Service Terminal (SST), a first Virtual Machine (VM) processing on the SST and a second VM processing on a second SST (Varadharajan discloses of an overall system that allows for multiple host systems, where each host system can run one or more VMs (i.e., 1) host system 203-1 can have VM1 and VM2 and 2) host system 203-2 can have just VM3).  This can obviously be further scaled upwards (e.g., Varadharajan: Figure 1D, 2A, and 2B)); 
configuring, by the processor, the first VM and the second VM to cooperate as a single local server from the local network within an establishment where the first SST and the second SST are situated for inter-communications between the first VM of the first SST and the second VM of the second SST (Varadharajan discloses of various possibilities that a client computing device 102s (i.e., terminals, portable devices, virtual computing resources, etc. (e.g., ¶¶ [0056-57]), can access the VMs, which form as a “logical server.”  In one embodiment, Varadharajan discloses that a client computing device 102 may act as a “server” with respect to other client computing devices 102 (e.g., ¶¶ [0066-67]).  In Figure 1D, a client computing device 102 on the left acts as a “server” to the client computing device 102 on the right.  Again, these can be terminals.  Furthermore, because both computing devices 102s are depicted as having access to the same storage manager, it can be said that they are also interconnected, via the storage manager.  The storage manager 140 can communicate with any or all of the components within the system.  The dashed arrowed lines 114 in Figure 1C that connects with computing device 102 is similarly shown in Figure 1D, where there are dashed arrowed lines going between both of the computing devices 102s and the storage manager 140 (e.g., Varadharajan: ¶¶ [0105-106] and Figures 1C and 1D).  
One of ordinary skill in the art can also interpret the VMs to be on separate computing devices 102s or as Figure 2B illustrates, VM1 resides and executes on a first host computing device 203-1, separate from VM3 that resides and executes on a second host computing devices 203-2 (e.g., Varadharajan: ¶¶ [0293], [0295] and Figure 2B).  [Examiner’s Note: Additionally, based upon the present application’s filed specifications (¶ [0024] – “But, in fact, the VMs 1210-121N are the local server 125…” and ¶ [0026] – “The server 125 is logically assembled from the VMs 1210-121N.”), this would lead to a simple interpretation – that once a user has logged onto a VM, that would mean they are connected to the “local server” (element 125), regardless of the label that’s applied to this server.]  And by applying that disclosure towards interpretations of Varadharajan, whenever a client user logs onto one of the VMs (VM1 or VM2 or any other VM) on any of the host computing systems, that client is already connected to a “local server”.  In addition, Varadharajan teaches of the inter-communications between VMs such as when a user uses a client computing device 102 to access VM1 residing on host computing device 203-1, and further issues a transaction or request to manipulate VM3 residing on host computing device 203-2, that transaction or request would involve data communications passing between those two terminals or systems.  Varadharajan discloses that “inter-component connectivity is inherent in accordance with the architecture of the information management system 200 as described in preceding figures” (e.g., Varadharajan: ¶ [0290]), which in other words means there is inter-device communications).

Furthermore, for another interpretation of this limitation phrase “…the first VM and the second VM to cooperate as a single local server from a local network within an establishment where the first SST and the second SST are situated for inter-communications…” If the first VM and the second VM are cooperating and communicating together to form (or have access to) a local (VM) server, such as for example VMX, within a local network or establishment, then any user can access this VMX instance whenever they log in from either or any of the SSTs available in that network/establishment.  
Bachrany further supplements Varadharajan’s teachings as Bachrany more expressly discloses of a similar overall system where a user can access an ATM terminal and gain access to a virtual instance of their bank’s ATM, called a VATM, which provides all of the necessary services that a home branch bank ATM can do.  Bachrany discloses that each particular bank further has a corresponding bank data center (BDC) on the backend, that communications with each respective VATM.  In one embodiment, multiple users can access separate ATMs and then select the same VATM for the same bank (e.g., Bachrany: ¶¶ [0047-50]), which means that both users on different terminals/SSTs are connected to the same virtual instance of that same bank, acting as a virtual server instance), wherein configuring further includes activating a first application processing within a first host Operation System (OS) on the first SST that does not process within the first VM and activating a second application processing within a second host OS on the second SST that does not process within the second VM (Varadharajan does not expressly disclose of having and/or activating a separate application that is running within each of the host systems (or SSTs), separate from the VMs, and used for monitoring transaction traffic (which is claimed in the next limitation feature/concept further below).
Bachrany more expressly discloses of having monitoring capabilities within the host system or terminal, such as with a multi serial interface 236 having a hardware monitor 238 component or even with plugins 228 as part of an orchestra, which is all separate from the VATMs (e.g., Bachrany: ¶¶ [0073-75]).  While Bachrany doesn’t use the term “application” here, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that these components are effectively programs or applications, all separate from the VM instances, and are performing a form of monitoring at the host system’s interfaces), wherein the single local server is accessed over the network within the enterprise based on an Internet Protocol (IP) address on the local network associated with the existing local server (Following the above interpretations and examples, when a user log into a VM (or VATM) from any self-servicing terminals, that user is already getting access to the corresponding virtual local server or accessing the VM/VATM is equivalent to accessing the local server already.  This interpretation is aligned with the filed Specification’s teachings as previously mentioned above (e.g., filed Specifications ¶¶ [0024] and [0026]).  
Furthermore, while Varadharajan and Bachrany both do not elaborate on routing based on the IP address, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that when a user gets access to the single local server via the VM when they log on, it would mean that the network traffic is routed based on the network IP address of that virtual local server.  
Graham further supplements Varadharajan’s and Bachrany’s teachings as Graham more expressly discloses in one embodiment where a system/terminal only has a single active IP address configuration for the VMs that are running to connect to (e.g., Graham: ¶ [0033]).  And when there is a fault detected, the IP address is migrated or remapped to a different node, such that the IP address is still the only active address for the working node.  In other words, when combined and incorporated within Varadharajan’s overall system and teachings, in any situation, a user logging on a terminal, via a VM (e.g., VM1 or VMx) will have only one active working IP address that routes all (banking/financial) requests to the “single local server”);
initiating, by the processor, the single local server for access within the establishment, wherein initiating further includes monitoring, by the first application, a first network port of the first SST for transaction traffic associated with the local server and generated by the second SST, and wherein monitoring further includes, monitoring, by the second application, a second network port of the second SST for additional transaction traffic associated with the single local server and generated by the first SST (Following the above interpretations, while Varadharajan and Bachrany both do not specifically disclose about monitoring network ports for traffic, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application that both systems are doing so, because that is the only way for these systems to respond to clients’ transactional requests, via the VMs or VATMs.  This means any network traffic from the network ports are monitored for transactional traffic. 
Graham further supplements Varadharajan’s and Bachrany’s teachings as Graham more expressly discloses of a similar premise with one or more VMs running on different systems, and Graham discloses of a fault tolerant approach, where the system has various components like a system manager that can monitor for traffic at the NIC/ports and furthermore redirect traffic when a VM is down (e.g., Graham: ¶¶ [0027], [0032-33], and [0044]); 
routing, by the processor, local network traffic directed to the IP address of the existing local server to the single local server to replace the existing local server with the single local server over the network (Following the above interpretations, it was already established that the all network traffic would be routed to the “single local server” which replaced “the existing local server” based on the IP address. 
Based upon the above established interpretations, when a user logs on to access the services via a VM1 or VMx or VATM from a first self-servicing terminal, that user would automatically get routed to access the virtual logical virtual server, called the “single local server” (or whatever the label may be).  And if the new logical virtual server (single local server) has already replaced an/the existing local server (as established at the end of the 2nd limitation block above, for whatever the reason, like a fault scenario), then the user is still getting access to the “server” (regardless of the label), as the user’s requests are getting routed, based upon the network IP address that would re-direct network requests/traffic to the new “single local server.”  This is possible, whether one of ordinary skill interprets the concept based upon Varadharajan’s teachings where a computing system 102 may act as a “server” to other computing systems, which is also aligned with the claimed scenario when VM1 communicates with VM2 in the following claim step, or whether one of ordinary skill interprets the concept based upon Varadharajan in view of Bachrany’s and Graham’s incorporated teachings, as Bachrany discloses of VATMs that can communicate with a corresponding server of the selected banking service and Graham more expressly spells out the obvious aspect of routing based upon a network IP address that can be migrated or applied to a new/different virtual server/system in the virtual space (e.g., Bachrany: ¶¶ [0047-50] and Graham: ¶¶ [0027], [0032-33], and [0044]));
configuring, by the processor, the first VM to identify, to pull, and to process the local network traffic directed to the IP address after the existing local server is replaced based on the routing and further routing select local network traffic from the first VM to the second VM for cooperation between the first VM and the second VM as the single local server in place of the existing local server (Examiner’s Note: See the corresponding 35 U.S.C. § 112 issues.  
With respect to routing specifically “select” local network traffic, it’s not clear how “select” traffic is determined/defined, and the examiner is taking the interpretation/position that given the context, “select” local network traffic is referring to all traffic directed to the particular VM/local server destination, as there could be multiple VMs set up across multiple terminals and “select local network traffic” is only referring to the subset of traffic directed to just VM2 in our interpreted example as VM2 is acting as the new local server.
Under broadest reasonable interpretations, once again, Varadharajan already establishes that different computing devices/systems can act as a “server” to one another.  Therefore, if for example VM2 (on SST2) is acting as a “server” for a user that’s logged in on VM1 (in SST1), then that means all the network traffic from the user on VM1 is going to VM2 (on STT2), based upon the IP address routing, as more expressly taught/suggested from Graham’s incorporated teachings.  In this example, VM2 is acting as the new “single local server” that replaced some other prior “existing local server” for whatever the reason.  Graham also more expressly discloses of the concept of detecting when an issue like a fault occurs and being able to reroute traffic to another VM when necessary (e.g., Graham: ¶¶ [0027], [0032-33], and [0044]).  This would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, because when dealing with VMs, there would be a manager or a hypervisor that can monitor and maintain the conditions of the various instantiated VMs and thus reboot and/or replace any failing or failed VMs);
modifying, by the processor, a wireless access point to the existing local server to provide wireless network traffic directed to the IP address of the existing local server to the first VM after the existing local server is replaced by the routing and further routing the wireless network traffic to the second VM for cooperation between the first VM and the second VM as the local server in place of the existing local server (Following the above interpretations, Varadharajan discloses that various client devices, include mobile devices can connect via wireless LAN (WLAN) (e.g., Varadharajan: ¶¶ [0056] and [0157]).  Once again, this is further reinforced by Graham’s teachings with respect to redirecting the wireless network traffic to any existing up and running VMs, that would be replacing the “existing local server” for however long the interval before switch to another VM takes over, e.g., Graham: ¶¶ [0027], [0032-33], and [0044]);
processing, by the processor, at least a portion of the first VM as a proxy for external connections between the first SST and external systems during transaction processing on the first SST (following the same interpretations as above, Varadharajan in view of Bachrany’s and Graham’s teachings would further disclose of a resulting combined system that can communication with external systems (e.g., Bachrany: ¶ [0105]).  One of ordinary skill in the art would also interpret any of the selected banking VATMs from Bachrany’s teachings as a form of connecting with external systems as well, e.g., Bachrany: ¶ [0046]); 
operating, by the processor, the single local server for transactions being processed on the first SST and the second SST while the single local server is processed by cooperation of the first VM and the second VM, wherein operating further includes providing authentication services and backup and recovery services from the single local server for the local network and controlled by the single local server (following the same interpretations as above, Varadharajan in view of Bachrany’s and Graham’s teachings would further disclose of the resulting combined system, wherein a user can access the local virtualize instance of the bank’s services (e.g., VMX which is interpreted as a “local server”), processed from any terminals/SSTs/ATMs in that localized establishment, (e.g., Varadharajan: ¶¶ [0066-67] and Bachrany: ¶ [0049]).  Furthermore, the resulting combined system further discloses of the operating features such as providing authentication services (as taught by Bachrany with regards to validating a user’s transaction request, e.g., Bachrany: ¶ [0095]), and backup and recovery services, which are again already covered by Varadharajan (e.g., Varadharajan: ¶¶ [0316-319], [0322-329] and [0334-335]); and
ensuring network access to the existing local service is unavailable over the local network by the routing of the local network traffic (Examiner’s Note: See the corresponding 35 U.S.C. § 112 issues.
Under broadest reasonable interpretations, the examiner is taking the position/interpretation that network access to the existing local server is obviously unavailable due to the prior re-routing steps, which makes this limitation unnecessary for stating the obvious outcome.  
If the intent was to say existing local service is unavailable, that concept does not make sense when it is already established that network traffic is getting re-routed and therefore there is network access to some existing service);
wherein the first SST is a first Automated Teller Machine (ATM) that processes first self-service financial transactions and the first application with the first host OS and the second SST is a second ATM that processes second self-service financial transactions and the second application within the second host OS (following the above interpretations, it was already established that Varadharajan in view of Bachrany’s and Graham’s teachings would disclose of a resulting combined system wherein the SSTs are self-servicing banking ATM terminals that can handle financial transactions.  In addition, the concept of “applications” with the respective host OS was also established above as any applications or programs or component within the respective host systems/terminals as it is taught and/or suggested from Bachrany’s and Graham’s teachings (e.g., Bachrany: ¶¶ [0073-75] and Graham: ¶¶ [0032-33]), wherein the first SST includes a first secure partition that processes the first self-service financial transactions within the first host OS independently of first VM, and the second SST includes a second secure partition that processes the second self-service financial transactions within the second host OS independently of the second VM (For both the first and second SSTs, Varadharajan discloses of dynamically processing and keeping backup copies of entire partitions or volumes, or at different levels of granularity, separate from the transactions running within the VM instances of each host system (e.g., Varadharajan: ¶¶ [0161-167], Figure 2B, Figure 4 step 404, and Figure 5).  However, Varadharajan does not expressly disclose that these separate partitions or backup copies can also process the transactions from the respective VM/host terminals.
Bachrany and Graham both further do not expressly further disclose of having a separate partition to process transactions.
Chu more expressly of a similar system that focuses on backing up all the transactions or “events” onto a separate or backup system.  Chu more expressly discloses of a distributed secure event logging (DSEL) application that can be applied towards banking and ATMs, wherein one component (or Event Consumer) can run on the ATM and communicate with another component (or Event Processor) running remotely (e.g., Chu: ¶¶ [0029]).  Chu further discloses that once a transaction occurs, that particular event can be copied and sent to the separate database where it can be analyzed and processed in real-time (e.g., Chu: ¶¶ [0031] and [0033-35]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that wherever the backup partition is located, whether it is within the host system or stored remotely, the processing of the data or transaction(s) or event(s) can still be performed independent from the VMs.

Overall, Varadharajan, Bachrany, Graham, and Chu are all analogous art and one of ordinary skill in the art would have found it obvious, before the effective filing date of the present application, to combine and incorporate Bachrany’s teachings of the customizable VM templates to provide different services, along with Graham’s teachings of monitoring and redirecting network traffic, as well as having Chu’s teachings with respect to having a separate backup partition, all incorporated within Varadharajan’s overall system and teachings.  One of ordinary skill would have been motivated to do so as the resulting combined system would have benefits of flexible customization, more reliability, scalability, and security benefits, as well capabilities to be more fault tolerant (e.g., Bachrany: ¶ [0003], Graham: ¶ [0027], and Chu: ¶ [0035]). 

As to claim 2, Varadharajan further discloses the method of claim 1 further comprising: 
ascertaining, by the processor, that a performance metric of the single local server is below a predetermined minimum value (Varadharajan discloses of measuring and/or measuring certain values to determine an acceptable “service level” and comparing it to operational thresholds, e.g., Varadharajan: ¶ [0213]); and 
rebooting, by the processor, the single local server in response to the performance metric being below the predetermined minimum value (Varadharajan also further discloses of restarting or rebooting or cloning a VM instance, such as based on the previously disclosed determinations, e.g., Varadharajan: ¶¶ [0152], [0158-159], [0209], [0213], and [0315]).

As to claim 3, Varadharajan further discloses the method of claim 2, wherein rebooting further includes initiating a reboot operation from one of: the first SST, the second SST, and a device independent of the first SST and the second SST (following the above, the restart operation is issued from the user via an application and/or a client side device, e.g., Varadharajan: abstract and ¶¶ [0287], [0315] and [0354]).

As to claim 4, Varadharajan further discloses the method of claim 1 further comprising, mirroring, by the processor, states and data associated with operation of the single local server on at least one third VM associated with at least one third SST (Varadharajan discloses of cloning a VM, which can be instantiated in any system, e.g., Varadharajan: ¶¶ [0287] and [0334]).

As to claim 5, Varadharajan further discloses the method of claim 1 further comprising, rebalancing, by the processor, at least some processing of the first VM to the second VM during operation of the single local server (load balancing, e.g., Varadharajan: ¶¶ [0154-155], [0256], and [0264]).

As to claim 6, Varadharajan further discloses the method of claim 1 further comprising, providing, by the processor, concurrent secure wireless communication sessions to authenticated clients for accessing resources of the single local server (wireless connections and the fact that multiple VMs can be established to service the user(s), who have login credentials, e.g., Varadharajan: ¶¶ [0070], [0337], and [0343]).

As to claim 7, Varadharajan further discloses the method of claim 1 further comprising, dynamically reconfiguring, by the processor, the single local server to include a third VM associated with a third SST (multiple VMs can be created, e.g., Varadharajan: ¶¶ [0315-319] and [0337] onwards).

As to claim 8, Varadharajan further discloses the method of claim 7, wherein dynamically reconfiguring further includes dynamically migrating a state and operations occurring on the first VM to the third VM (e.g., Varadharajan: ¶ [0334]).

As to claim 9, Varadharajan further discloses the method of claim 8, wherein dynamically migrating further includes removing the first VM from participation in the single local server once the first VM is finished migrating to the third VM (e.g., Varadharajan: ¶¶ [0315-0319] and [0332-0335]).

As to claim 10, Varadharajan further discloses the method of claim 1, wherein configuring the first VM and the second VM further includes configuring each of the VMs to cooperate with one another for the single local server to provide: 
load balancing, fault tolerance, expanding with newly added VMs associated with other SSTs, and contracting by removal of a particular VM (e.g., Varadharajan: ¶¶ [0315-329] and [0332-335]).

As to claim 11, Varadharajan further discloses the method of claim 1, wherein configuring the first VM and the second VM further includes adding a third VM to the first SST for participation as the single local server with the first VM and the second VM (e.g., Varadharajan: ¶¶ [0315-319] and [0337] onwards).

As to claim 12, Varadharajan discloses a method, comprising: 
initiating, by a Self-Service Terminal (SST), a virtual machine (VM) securely operating independent of a transaction processing environment associated with transactions processing on the SST with a customer by executing the VM on the SST (see the similar sections in claim 1 as Varadharajan discloses that a user can use a client computing device 102 to gain access to one or more VMs and process transactions (e.g., Varadharajan: ¶¶ [0314-0349]);
communicating, by the VM, a presence of the VM on the SST to at least one other VM processing on a different SST that includes a second transaction processing environment associated with second transactions and the second transaction processing environment independent of the at least one other VM that executes on the different SST (see the similar sections in claim 1 as Varadharajan discloses of scalability with respect to this system architecture such that Figure 1D for example depicts at least two client computing devices 102s and each computing device terminal can access the one or more VMs such as through a display component 291 as depicted in Figure 2A.  Therefore, a user can run a file manager application to access a VM on one computing device to issue a request/transaction directed to the other VM on the second computing device (e.g., Varadharajan: ¶¶ [0301-302], [0315-349] and Figures 3 and 5).  Varadharajan discloses that the VMs could also be on separate computing devices 102s or as Figure 2B illustrates, VM1 resides and executes on a first host computing device 203-1 separate from VM3 that resides and executes on a second host computing devices 203-2 (e.g., Varadharajan: ¶¶ [0293], [0295] and Figure 2B).  Therefore, when a user uses a client computing device 102 to access VM1 residing on host computing device 203-1, and further issues a transaction or request to manipulate VM3 residing on host computing device 203-2, then that would be a transaction that involves communicating between two terminals or systems); and 
interacting, by the VM, with the at least one other VM and cooperating with that at least one other VM to process local network traffic forming a cluster comprising the VM and the at least one other VM as cooperating instances of VMs that logically form a single local server for an establishment (logical server is VM1 or VM2 or VMX or VATM), wherein the single local server is accessed by users within the enterprise via an Internet Protocol (IP) address of an existing local server (the new single logical server that replaces an “existing local server” based on the routing of the IP address is taught/suggested from the combined teachings from Varadharajan in view of Bachrany and Graham, as similarly addressed in claim 1, e.g., Bachrany: ¶¶ [0047-50] and Graham: ¶¶ [0027], [0032-33], and [0044]), wherein the SST and the different SST are configured for by inter-device communications between the VM and the at least one other VM through monitored network communication ports on the SST and the different SST by independent applications that execute on each of the SSTs out a processing context of the VM and the at least one other VM, the independent applications monitoring the network communication ports and providing the local network traffic to and from the single local server, wherein processing further includes routing the local traffic directed to the IP address of the existing local server associated with a local network from the existing local server to the single local server (see the similar corresponding sections in claim 1, as Varadharajan discloses of examples with respect to inter-communications between the VMs wherein a first VM can communicate with a second VM that is on a separate host system (e.g., Figure 2B).  Varadharajan discloses of a storage manager 140 that communicates with all the devices, such that the dashed arrowed lines 114 in Figure 1C that connects with computing device 102 is similarly shown in Figure 1D, where there are dashed arrowed lines going between both of the computing devices 102s and the storage manager 140 (e.g., Varadharajan: ¶¶ [0105-106] and Figures 1C and 1D).  Varadharajan also discloses that “inter-component connectivity is inherent in accordance with the architecture of the information management system 200 as described in preceding figures” (e.g., Varadharajan: ¶ [0290]), which in other words means there is inter-device communications.
Also, regarding the logically formed “local server” between the VMs, that is accessible based on the IP address routing, Varadharajan in view of Bachrany’s and Graham’s teachings, as previously established in claim 1, would teach and/or suggest of this concept, e.g., Graham: ¶¶ [0027], [0032-33], and [0044]) and configuring the VM to identify, to pull, and to process local network traffic directed to the IP address of the existing local server to replace the existing local service, and further route the local network traffic from the VM to the at least one other VM when necessary for cooperation between the VM and the at least one other VM operating as the single local server in place of the existing local server, and modifying a wireless access point to the existing local server to provide wireless network traffic directed to the IP address of the existing local server to the VM and further routing by the VM the wireless network traffic to the at least one other VM when necessary for cooperation between the VM and the at least one other VM as the local server to replace the existing local server (see the similar corresponding sections from claim 1 as Varadharajan in view of Bachrany’s and Graham’s teachings would teach and/or suggest of these features); 
processing, at least a portion of the VM, as a proxy for external connections between the SST and external systems during transaction processing for the transactions processing within the transaction processing environment on the SST, wherein processing further includes providing authentication services and backup and recovery services over the local network through the local server and controlled by the local server (see the similar corresponding sections from claim 1 as Varadharajan in view of Bachrany’s and Graham’s teachings more expressly discloses of being able to communicate with external systems.  One of ordinary skill in the art would also interpret any of the selected banking VATMs from Bachrany’s teachings as a form of connecting with external systems as well, (e.g., Bachrany: ¶¶ [0046] and [0105]).  In addition, Bachrany discloses of providing authentication services, such as by validating a user’s transaction request, (e.g., Bachrany: ¶ [0095]), while Varadharajan discloses of the backup and recovery services, (e.g., Varadharajan: ¶¶ [0316-319], [0322-329] and [0334-335]);
ensuring network access to the existing local service is unavailable over the local network by routing of the local network traffic (See the similar rejection of claim 1 for this limitation phrase, but unlike claim 1, while existing local service was mentioned and introduced in an earlier limitation here in claim 12, it still does not make sense to ensure existing local service is unavailable, when it is established earlier that routing of the network traffic will go to at least one other VM that is acting as the local cooperating as the local server when necessary to replace the existing local server.); 
wherein the SST is a first Automated Teller Machine (ATM) that processes first self-service financial transactions and a first independent application within a first host Operating System (OS) and the different SST is a second ATM that processes second self-service financial transactions and a second independent application within a second host OS, wherein the SST includes a first secure partition that provides the transaction processing environment for processing the first self-service financial transactions within the first host OS independently of the VM, and the different SST includes a second secure partition that provides the second transaction environment for processing the second self-service financial transactions within the second host OS independently of the at one other VM (see the similar corresponding rejection of claim 1 with respect to the last limitation.
More specifically, once again, for both the first and second SSTs, Varadharajan discloses of dynamically processing and keeping backup copies of entire partitions or volumes, or at different levels of granularity, separate from the transactions running within the VM instances of each host system (e.g., Varadharajan: ¶¶ [0161-167], Figure 2B, Figure 4 step 404, and Figure 5).  However, Varadharajan does not expressly disclose that these separate partitions or backup copies can also process the transactions from the respective VM/host terminals.
Bachrany and Graham both also do not expressly further disclose of this feature.
Chu more expressly of a similar system that focuses on backing up all the transactions or “events” onto a separate or backup system.  Chu more expressly discloses of a distributed secure event logging (DSEL) application that can be applied towards banking and ATMs, wherein one component (or Event Consumer) can run on the ATM and communicate with another component (or Event Processor) running remotely (e.g., Chu: ¶¶ [0029]).  Chu further discloses that once a transaction occurs, that particular event can be copied and sent to the separate database where it can be analyzed and processed in real-time (e.g., Chu: ¶¶ [0031] and [0033-35]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that wherever the backup partition is located, whether it is within the host system or stored remotely, the processing of the data or transaction(s) or event(s) can still be performed independent from the VMs.
See the previously stated reasons for combining Varadharajan, Bachrany, Graham, and Chu.

As to claim 13, Varadharajan further discloses the method of claim 12 further comprising, reporting, by the VM one or more of: performance metrics for the VM, a state of the VM, data processed by the VM, and operations processed within the VM to the at least one other VM during operation of the single local server (e.g., Varadharajan: ¶¶ [0314-315], [0319] and [0344-348]).

As to claim 14, Varadharajan further discloses the method of claim 12 further comprising, accepting, by the VM, at least some operations for processing within the single local server from the at least one other VM based on reported metrics of the at least one other VM during operation of the single local server (managing other VMs and/or reconfiguring a VM, e.g., Varadharajan: ¶¶ [0314-319], [0333-335], and [0337-348]).

As to claim 15, Varadharajan further discloses the method of claim 13 further comprising, self-configuring, by the VM, for one or more of: dynamically adding a new VM for cooperation within the single local server and dynamically removing at least one VM designated for removal from participating within the single local server (e.g., Varadharajan: ¶¶ [0316-319] and [0333-335]).

As to claim 16, Varadharajan further discloses the method of claim 12 further comprising, servicing, by the VM, a wireless communication session with a device in proximity to the SST as a single local server session initiated by the device (e.g., Varadharajan: ¶¶ [0056-57] and [0070]).

As to claim 17, Varadharajan further discloses the method of claim 12, wherein initiating further includes receiving a command to process the initiation of the VM from the at least one other VM (e.g., Varadharajan: ¶ [0317]).

As to claim 18, Varadharajan further discloses the method of claim 12, wherein interacting further includes interacting with the at least one other VM though a VM Monitor (VMM) executing on the SST, the at least one other VM processing on the SST (e.g., Varadharajan: ¶¶ [0316-319]).

As to claim 19, Varadharajan discloses a system, comprising: 
a Self-Service Terminal (SST) (Varadharajan discloses of a range of possible computing devices that can serve as a self-service terminal, e.g., Varadharajan: ¶¶ [0056-57] and [0067]); and 
a processor of the SST, the processor configured to execute a Virtual Machine (VM) that executes on the processor of SST and the VM further configured to: 
(i) cooperate with at least one other VM processing on a different SST to process over a local network as a single local server within an establishment by inter-device communications between the VM and the at least one other VM on local network traffic using a shared storage location that is written to and read from by the VM and the at least one other VM, wherein the single local server is accessed by users within the enterprise through on an Internet Protocol (IP) address of an existing local server (see the similar corresponding sections in claim 1, as Varadharajan disclosed of examples wherein a first VM can communicate with a second VM that is on a separate host system (e.g., Figure 2B).  Varadharajan discloses of a storage manager 140 that communicates with all the devices, such that the dashed arrowed lines 114 in Figure 1C that connects with computing device 102 is similarly shown in Figure 1D, where there are dashed arrowed lines going between both of the computing devices 102s and the storage manager 140 (e.g., Varadharajan: ¶¶ [0105-106] and Figures 1C and 1D).  Varadharajan also discloses that “inter-component connectivity is inherent in accordance with the architecture of the information management system 200 as described in preceding figures” (e.g., Varadharajan: ¶ [0290]), which in other words means there is inter-device communications.
Furthermore, regarding the cluster of cooperating VMs that logically formed a local server, Bachrany was further relied upon as Varadharajan in view of Bachrany’s teachings more expressly discloses of a resulting combined system wherein a user can access a “foreign” ATM terminal to gain access to a virtual instance of their selected bank’s ATM or VATM or guest ATM, which can provide all of the necessary services that a home branch back ATM can do (e.g., Bachrany: ¶¶ [0046-50]).  Therefore, this would allow for two users to access their respective terminals or VATMs and they both would get access to some logical, virtual VATM server providing the selected bank’s services), wherein each SST includes an independent application processing on that SST, each application processing independent of the VMs and providing the local network traffic received from and sent by the VMs to transaction processing environments processing on the SSTs independent of the VMs (see the similar corresponding sections in claim 1 as Varadharajan in view of Bachrany’s and Graham’s teachings more expressly discloses of a resulting combined system wherein a separate or independent application/component like a manager or hypervisor can monitor the network traffic directed to the different VMs or “servers”, e.g., Graham: ¶¶ [0027], [0032-33], and [0044]), and wherein the SST and the different SST are configured to process the local network traffic directed to the IP address of the existing local server associated with the local network in place of the existing local server as the single local server (see the similar corresponding section in claim 1 as Varadharajan further discloses of these features, e.g., Varadharajan: ¶¶  [0316-319] and [0334-335] and Graham: ¶¶ [0032-33] and [0044]), configure the VM to identify, to pull, and to process local network traffic directed to the IP address of the existing local server after the the local network traffic is routed from the existing local server to the VM, wherein the VM further routes the local network traffic to the at least one other VM when necessary for cooperation between the VM and the at least one other VM operating as the single local server in place of the existing local server, and modifying a wireless access point to the existing local server to provide wireless network traffic directed to the IP address of the existing local server to the VM after the local network traffic is routed from the existing local server to the VM and further routing by the VM, the wireless network traffic to the at least one other VM when necessary for cooperation between the VM and the at least one other VM operating as the single local server in place of the existing local server (see the similar corresponding sections from claim 1 as Varadharajan in view of Bachrany and Graham covers these features); and (ii) process a portion of the VM as a proxy for external connections between the SST and the different SST to external systems during transaction processing on the SST and the different SST within the transaction processing environments, provide authentication services and backup and recovery services over the single local network through the single local server and controlled by the single local server (see the similar corresponding rejection from claim 1 as Varadharajan in view of Bachrany’s and Graham’s teachings more expressly discloses of being able to communicate with external systems.  One of ordinary skill in the art would also interpret any of the selected banking VATMs from Bachrany’s teachings as a form of connecting with external systems as well, e.g., Bachrany: ¶¶ [0046] and [0105]). In addition, Bachrany discloses of providing authentication services, such as by validating a user’s transaction request, (e.g., Bachrany: ¶ [0095]), while Varadharajan discloses of the backup and recovery services, (e.g., Varadharajan: ¶¶ [0316-319], [0322-329] and [0334-335]), and ensure network access to the existing local service is unavailable over the local network by routing of the local network traffic (see the similar corresponding rejection of claims 1 and 12 regarding this phrase surrounding all existing local service, which seems impractical when the prior steps cover re-routing of the network traffic to at least one other VM, and thus ensuring existing service is available);
wherein the SST is a first Automated Teller Machine (ATM) that processes first self-service financial transactions and first independent application within a first host Operating System (OS) of a first transaction processing environment independently of the VM, the first transaction processing environment provided within a first secure partition of the SST, and wherein a different SST is a second ATM that processes second self-service financial transaction and a second independent application within a second host OS of a second transaction processing environment independently of the at least one other VM, the second transaction processing environment provided within a second partition of the different SST (see the similar corresponding rejection of claim 1 with respect to the last limitation.
More specifically, once again, for both the first and second SSTs, Varadharajan discloses of dynamically processing and keeping backup copies of entire partitions or volumes, or at different levels of granularity, separate from the transactions running within the VM instances of each host system (e.g., Varadharajan: ¶¶ [0161-167], Figure 2B, Figure 4 step 404, and Figure 5).  However, Varadharajan does not expressly disclose that these separate partitions or backup copies can also process the transactions from the respective VM/host terminals.
Bachrany and Graham both also do not expressly further disclose of this feature.
Chu more expressly of a similar system that focuses on backing up all the transactions or “events” onto a separate or backup system.  Chu more expressly discloses of a distributed secure event logging (DSEL) application that can be applied towards banking and ATMs, wherein one component (or Event Consumer) can run on the ATM and communicate with another component (or Event Processor) running remotely (e.g., Chu: ¶¶ [0029]).  Chu further discloses that once a transaction occurs, that particular event can be copied and sent to the separate database where it can be analyzed and processed in real-time (e.g., Chu: ¶¶ [0031] and [0033-35]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that wherever the backup partition is located, whether it is within the host system or stored remotely, the processing of the data or transaction(s) or event(s) can still be performed independent from the VMs.
See the previously stated reasons for combining Varadharajan, Bachrany, Graham, and Chu.

As to claim 20, Varadharajan further discloses the system of claim 19, wherein the VM is further operable to: (iii) report metrics, state, and activities to the at least one other VM during operation of the single local server, (iv) permit secure authentication sessions associated with the single local server to the VM, (v) reconfigure to permit a new VM to cooperate as the single local server, and (vi) reconfigure to remove a particular VM from cooperation as the single local server (e.g., Varadharajan: ¶¶ [0315-0319], [0323-329], [0333-335], and [0343]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8,490,868 B1 to Kropf et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455